2020 IL 124863



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 124863)

               MATT SHARPE v. CRYSTAL WESTMORELAND, Appellee
                           (Kris Fulkerson, Appellant).

                              Opinion filed September 24, 2020.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Kilbride, Karmeier, Theis, Neville,
     and Michael J. Burke concurred in the judgment and opinion.



                                           OPINION

¶1       After A.S.’s father passed away, his civil union partner filed a petition in the
     circuit court of Madison County seeking visitation and an allocation of parental
     responsibilities as A.S.’s stepparent. The circuit court, after initially granting leave
     to intervene, certified two questions to the appellate court, both of which asked, in
     essence, whether a civil union partner is a “step-parent” as defined by the Illinois
     Marriage and Dissolution of Marriage Act’s (Dissolution Act) (750 ILCS 5/101
     et seq. (West 2016)) provisions that grant stepparents standing to seek visitation
     and parental responsibilities of their stepchildren. The appellate court answered the
     certified questions in the negative, and we granted leave to appeal.


¶2                                     BACKGROUND

¶3       The facts of this case are straightforward. Matt Sharpe and Crystal
     Westmoreland were married and had a child, A.S. The marriage was dissolved in
     January 2013, and as part of that dissolution, Sharpe and Westmoreland agreed to
     a joint parenting agreement. The parents shared equal parenting time, but A.S.’s
     legal residence was with Sharpe. In November 2013, Sharpe entered into a civil
     union with Kris Fulkerson. A.S. continued to reside with Sharpe, Fulkerson, and
     Fulkerson’s three children. Sharpe passed away on January 2, 2017. After Sharpe’s
     death, Westmoreland no longer let A.S. live with or visit Fulkerson and Fulkerson’s
     children, so Fulkerson filed petitions seeking visitation and an allocation of parental
     responsibilities for A.S.

¶4       The circuit court granted Fulkerson leave to intervene before granting
     Westmoreland’s motion to certify a question of law to the appellate court and
     staying proceedings. Ill. S. Ct. R. 308 (eff. July 1, 2017). The court certified two
     questions: whether a party to a civil union has standing to request visitation with
     her deceased partner’s child as a stepparent and whether that party has standing to
     request parental responsibilities. The appellate court answered both questions in the
     negative. 2019 IL App (5th) 170321, ¶ 11. After initially filing its decision as a
     Rule 23 order (Ill. S. Ct. R. 23(b) (eff. Apr. 1, 2018)), the appellate court granted
     Westmoreland’s motion to publish. We granted leave to appeal. Ill. S. Ct. R. 315
     (eff. July 1, 2018). We allowed the National Association of Social Workers and
     The Illinois Chapter of the American Academy of Matrimonial Lawyers to file
     amicus curiae briefs.


¶5                                       ANALYSIS

¶6      This appeal is from the appellate court’s answers to two questions certified
     pursuant to Illinois Supreme Court Rule 308 (eff. July 1, 2017). “By definition,




                                              -2-
     certified questions are questions of law subject to de novo review.” Rozsavolgyi v.
     City of Aurora, 2017 IL 121048, ¶ 21.

¶7       The Illinois Religious Freedom Protection and Civil Union Act (Civil Union
     Act) (750 ILCS 75/1 et seq. (West 2016)) defines a civil union as “a legal
     relationship between 2 persons, of either the same or opposite sex, established
     pursuant to this Act.” Id. § 10. Individuals who are prohibited from marrying are
     also prohibited from entering into a civil union. Compare id. § 25, with 750 ILCS
     5/212 (West 2016). Westmoreland does not dispute that Sharpe and Fulkerson
     validly entered into a civil union pursuant to the Civil Union Act. She likewise does
     not dispute that they remained civilly united at Sharpe’s death. Rather, she argues
     that a party to a civil union is not married to her partner and cannot be a stepparent
     as defined by the Illinois Marriage and Dissolution of Marriage Act (Dissolution
     Act) (750 ILCS 5/101 et seq. (West 2016)). Therefore, Westmoreland argues,
     Fulkerson lacks standing under the Dissolution Act to petition for visitation and
     allocation of parental responsibilities.

¶8        We start by looking at the relevant statutory provisions. The Dissolution Act
     strictly limits who may file a petition for visitation or allocation of parental
     responsibilities for a child. Stepparents are treated somewhat preferentially in
     relation to other persons who are not the natural parent of the child in that they may
     seek an allocation of parental responsibilities under certain circumstances if the
     parent to whom he or she was married dies or becomes disabled. Id. § 601.2(b)(4).
     They may also seek visitation—a right granted to only three other classes of
     nonparents: grandparents, great-grandparents, and siblings—if one of the listed
     circumstances are present. Id. § 602.9(c)(1). The Dissolution Act defines a “step-
     parent” as “a person married to a child’s parent, including a person married to the
     child’s parent immediately prior to the parent’s death.” Id. §§ 600(l), 602.9(a)(3).

¶9       A party to a civil union is “a person who has established a civil union pursuant
     to [the Civil Union] Act.” 750 ILCS 75/10 (West 2016). “[A]ny definition or use
     of the terms ‘spouse’, ‘family’, ‘immediate family’, ‘dependent’, ‘next of kin’, and
     other terms that denote the spousal relationship, as those terms are used throughout
     the law,” includes a “ ‘[p]arty to a civil union.’ ” Id. “A party to a civil union is
     entitled to the same legal obligations, responsibilities, protections, and benefits as
     are afforded or recognized by the law of Illinois to spouses, whether they derive




                                             -3-
       from statute, administrative rule, policy, common law, or any other source of civil
       or criminal law.” Id. § 20. The Civil Union Act is to be “liberally construed and
       applied to promote its underlying purposes,” which expressly include providing
       civil union partners with those obligations, responsibilities, protections, and
       benefits. Id. § 5.

¶ 10       To answer both certified questions, we must answer the same question of law:
       whether the legislature intended for a person civilly united to a parent to fit within
       the definition of a “step-parent” under the Dissolution Act. To do this, of course,
       we look to the statutory language, which, given its plain and ordinary meaning, is
       the most reliable indicator of the legislative intent. Illinois Graphics Co. v. Nickum,
       159 Ill. 2d 469, 479 (1994). We give the words of a statute their plain, ordinary,
       and accepted meaning unless doing so would defeat the legislative intent. Accettura
       v. Vacationland, Inc., 2019 IL 124285, ¶ 11.

¶ 11        In this case, the legislature expressly stated the purposes of the Civil Union Act,
       one of which is to “provide persons entering into a civil union with the obligations,
       responsibilities, protections, and benefits afforded or recognized by the law of
       Illinois to spouses.” 750 ILCS 75/5 (West 2016). It expressed its intent that the
       Civil Union Act be liberally construed to promote that purpose. Id. It declared that
       the “legal obligations, responsibilities, protections, and benefits” to which a party
       to a civil union was entitled could “derive from statute, administrative rule, policy,
       common law, or any other source of civil or criminal law.” Id. § 20. The legislative
       intent is thus clear and unambiguous: the General Assembly intended to create an
       alternative to marriage that was equal in all respects and, important at that time,
       open to two persons of the same sex. By way of the Civil Union Act, it changed the
       definition of the word “spouse” and any “other terms that denote the spousal
       relationship” throughout the Illinois Compiled Statutes to include a party to a civil
       union. Id. § 10.

¶ 12       Westmoreland argues that the Civil Union Act only refers to “obligations,
       responsibilities, protections, and benefits” of partners vis-à-vis each other. She
       argues that the legislative intent of the language equating civil union partners to
       spouses was that they be deemed equivalent only for purposes of their own
       relationships. She points to certain provisions in the Dissolution Act that reference




                                                -4-
       civil union partners, all of which, she claims, address the partners’ rights in relation
       to one another.

¶ 13       Westmoreland does not cite any statutory provision in either act that expressly
       excludes a civil union partner from any obligation, responsibility, protection, or
       benefit to which a spouse is entitled. Rather, she relies on express references to the
       Civil Union Act in other provisions of the Dissolution Act and statements during a
       legislative debate of the Illinois House of Representatives. “When the drafters’
       intent can be ascertained from the statutory language, it must be given effect
       without resort to other aids for construction.” Illinois Graphics, 159 Ill. 2d at 479.
       We find the language of the Civil Union Act clear and thus do not consider
       Westmoreland’s arguments about the legislative history.

¶ 14       Moreover, she asks us to read a limitation into the statute. A “person married to
       a child’s parent” (750 ILCS 5/600(l) (West 2016); id. § 602.9(a)(3)) is the parent’s
       spouse. The Civil Union Act entitles a partner to a civil union to the “same legal
       obligations, responsibilities, protections, and benefits” as a spouse (750 ILCS 75/20
       (West 2016)), even when the statute uses “other terms that denote the spousal
       relationship” (id. § 10) as the Dissolution Act does here. Nowhere in either act is
       that entitlement expressly limited in any way. “We do not depart from the plain
       language of the statute by reading into it exceptions, limitations, or conditions that
       conflict with the expressed intent.” Accettura, 2019 IL 124285, ¶ 11. The limitation
       for which Westmoreland advocates conflicts with the Civil Union Act’s expressed
       intent to put civil union partners on equal ground with spouses. We therefore
       decline Westmoreland’s invitation to read this limitation into the statutes.

¶ 15       Westmoreland also argues that granting a natural parent’s civilly united partner
       standing to intervene as a stepparent violates her constitutional right to parent her
       child. Parents have a fundamental liberty interest in raising and caring for their
       children, which includes the right to make decisions involving the care, custody,
       and control of their children. In re N.G., 2018 IL 121939, ¶¶ 24-25 (citing Troxel
       v. Granville, 530 U.S. 57, 65-66 (2000)). Westmoreland does not challenge the
       Dissolution Act’s grant of standing to stepparents as unconstitutional but rather
       argues that interpreting the statutes to allow a civilly united partner to request
       visitation and parenting time as a stepparent would unconstitutionally expand its
       scope.




                                                -5-
¶ 16       We again note the legislature’s intent in enacting the Civil Union Act was to
       create an alternative to marriage that is equal in all respects. No difference exists
       between a civil union and marriage other than the name, including the qualifications
       for entry into the relationship. We find that a civilly united partner is a “step-parent”
       as defined in the Dissolution Act. Because the General Assembly created an
       equivalent marriage alternative that is limited to individuals who are otherwise
       eligible to marry, we find that it did not expand the Dissolution Act’s definition of
       “step-parent” and thus also find that granting Fulkerson’s petitions would not result
       in an unconstitutional expansion of the scope of the Dissolution Act.

¶ 17       An important distinguishing factor between our analysis in this case and the
       relevant analysis in In re Parentage of Scarlett Z.-D., 2015 IL 117904, is that
       Fulkerson and Sharpe entered into a state-sanctioned form of a committed
       relationship—which the legislature created and deemed equivalent in all respects
       to a marriage. Granting civilly united partners standing as stepparents will not, as
       Westmoreland argues, open the door to other parties who are otherwise not granted
       standing by the Dissolution Act. Rather, our holding today is limited only to those
       parties who have chosen to enter into a civil union instead of a marriage. This legal
       change was a policy decision made by the legislature, not the court. See id. ¶ 68
       (noting that “[l]egal change in this complex area must be the product of a policy
       debate that is sensitive not only to the evolving reality of ‘non-traditional’ families
       and their needs, but also to parents’ fundamental liberty interest embodied in the
       superior rights doctrine”).

¶ 18       We express no opinion on the merits of the remainder of Fulkerson’s petitions
       for visitation and allocation of parental responsibilities. We merely find that she is
       A.S.’s “step-parent” as defined by the Dissolution Act and therefore meets that
       aspect of the standing requirement therein.


¶ 19                                      CONCLUSION

¶ 20       We find that, in enacting the Civil Union Act, the General Assembly intended
       to create an alternative to marriage that was equal in all respects. This intent was
       not limited to partners’ rights as to each other. When a child’s parent enters into a
       civil union with an individual who is not the child’s other parent, that individual
       becomes the child’s stepparent as defined by the Dissolution Act and thus meets



                                                 -6-
       that aspect of the standing requirement to petition the court for visitation, allocation
       of parental responsibilities, or both as allowed therein. We answer both certified
       questions in the affirmative.


¶ 21       Certified questions answered.

¶ 22       Reversed and remanded.




                                                -7-